UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X               2/26/2020
                                                                       :
3DT HOLDINGS, LLC,                                                     :
                                                                       :
                                    Plaintiff,                         :
                                                                       :      17-cv-5463 (LJL)
                  -v-                                                  :
                                                                       :          ORDER
BARD ACCESS SYSTEMS,                                                   :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:


       IT IS HEREBY ORDERED that the parties shall appear for a post-discovery conference
on September 28, 2020 at 10:00 a.m. in Courtroom 15C of the U.S. District Court for the
Southern District of New York, 500 Pearl Street, New York, New York.

        The September 19, 2020 summary judgment motion deadline contained in the February
14, 2020 Order (Dkt. No. 44) is CANCELLED. In advance of the above-mentioned conference
and no later than September 14, 2020, any party intending to move for summary judgment shall
file on ECF a letter, not to exceed three pages in length, setting forth the basis for the
anticipated summary judgment motion, including the legal standards and elements governing
the claims at issue. Any party intending to oppose that motion shall file on ECF a letter, not to
exceed three pages in length, setting forth anticipated arguments in opposition by September 21,
2020. The content and timing for any anticipated motions for summary judgment will be
discussed at the September 28, 2020 status conference.

       The deadline for submission of a Joint Pretrial Order will be discussed at the September
28, 2020 conference.



           SO ORDERED.

Dated: February 26, 2020                                   __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                  United States District Judge
